DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/11/2021. In virtue of this request:
Claim 21 is newly added;
Claims 1-3 and 13 are currently amended; and thus, 
Claims 1-21 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
after detecting the proximal presence of the mobile device, determine a distance of the mobile device relative to the lighting fixture and 
upon determining that the distance of the mobile device is within a predetermined distance of the light fixture, execute the one or more desired actions, based upon setting preference associated with the mobile device. 
US2016/0127874A1 discloses a system wherein the lighting system performs actions based upon presence of a smartphone, which is detected by the communication circuit; however, 
US2016/0345414A1 discloses a system wherein the distance between the mobile user terminal and lighting fixture, however, the system differs from the claimed invention, as the distance is used to present the user with different user interfaces rather than automatically performing actions. 
Regarding claims 2-12 and 21, the claims are allowed solely based upon dependency of allowed independent claim 1, and the features recited may not be patentable when presented individually. 
Regarding claims 14-20, the claims are allowed solely based upon dependency of allowed independent claim 13, and the features recited may not be patentable when presented individually.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 22, 2021